EXHIBIT 10.3

























Delaware Technology Park, Inc.




OFFICE LEASE

for

Lightwave Logic, Inc.






















Premises:

 

Suite 100 & Suite 304

 

 

1 Innovation Way

 

 

Newark, DE  19711




















--------------------------------------------------------------------------------










TABLE OF CONTENTS




 

 

 

Page

1.

 

Reference Data and Definitions

2

2.

 

Demise of Premises.

4

3.

 

Option to Extend Term of Lease.

4

4.

 

Base Rent; Security Deposit.

5

5.

 

Additional Rent for Operating Expenses and Real Estate Taxes.

5

6.

 

Common Areas.

9

7.

 

Use; Compliance With Law.

9

8.

 

Alterations and Tenant’s Property.

10

9.

 

Repairs and Other Work.

11

10.

 

Subordination.

12

11.

 

Inability to Perform.

12

12.

 

Destruction.

13

13.

 

Insurance.

14

14.

 

Eminent Domain.

16

15.

 

Assignment; Subleasing.

16

16.

 

Utilities and Services.

18

17.

 

Default.

18

18.

 

Insolvency or Bankruptcy.

21

19.

 

Fees and Expenses; Indemnity; Payment.

21

20.

 

Access to Premises.

22

21.

 

Notices.

22





i




--------------------------------------------------------------------------------











22.

 

No Waiver.

23

23.

 

Tenant’s Certificates.

23

24.

 

Rules and Regulations

23

25.

 

Tenant’s Taxes.

24

26.

 

Miscellaneous

24.




EXHIBITS

A -  Floor Plan Depicting Premises
B -  Specifications for Janitorial, Cleaning, Maintenance, Repair and Other
Services
C - Rules and Regulations






ii




--------------------------------------------------------------------------------







LEASE

THIS LEASE (the "Lease") entered into as of the 27 day of April, 2012, between
Delaware Technology Park, Inc. ("Landlord") and Next Lightwave Logic, inc.
(“Tenant”).




FUNDAMENTAL LEASE PROVISIONS

Landlord shall lease the Premises to Tenant, and Tenant shall let the Premises
from Landlord, pursuant to the following Fundamental Lease Provisions:

Premises:

Room 108 plus Laboratories 132 in Suite 100 and Room 304F in Suite 304 of the
Building at 1 Innovation Way and marked on the drawing attached hereto as
Exhibit A.




Rentable Area of Premises:

1,999 +/- rentable square feet including allocated common and service areas.

Commencement Date:

 

May 1, 2012

Term:

The initial period will commence on May 1, 2012, the Commencement Date and end
on April 30, 2014.  The mutually agreed two-year option period(s) will extend
the lease until April 30, 2016.




Base Rent:

           $63,249.00 per year to be paid in twelve (12) monthly installments of
$5,270.75 per month.




Tenant's Notice Address/Contact:

Lightwave Logic, Inc.

1 Innovation Way

Newark, DE 19711

Telephone: 1-302-545-6037




Landlord's Notice Address/Contact:

Delaware Technology Park, Inc.

1 Innovation Way, Suite 300

Newark, DE 19711

Attn:  J. Michael Bowman

Telephone:   1-302-452-1100

Telecopy: 1-302-452-1101











1




--------------------------------------------------------------------------------







Landlord and Tenant agree as follows:

1.

Reference Data and Definitions.  The following sets forth some of the basic
lease information and definitions used in this Lease:  

1.1

"Initial Term" shall mean the period commencing on the Commencement Date and
terminating on April 30, 2014.  

1.2

"Commencement Date" shall mean May 1, 2012.

1.3

."Option Terms" shall mean up one (1) two-year extensions to the term of this
Lease.

1.4

"Lease Year" shall mean the period from the Commencement Date until April 30,
2013 for the Initial Term or the consecutive twelve (12) month period commencing
on May 1 for each calendar year of the Option Term.  A Lease Year may also be
referred to as a ‘fiscal year’.

1.5

"Base Rent" shall mean an Annual Base Rent of $63,249.00 for each Lease Year.
For each Lease year beginning in the second Lease year, the base rent shall
increase by an amount equal to 2.5 percent of the previous base year. Therefore,
year two base rent shall be $64,840.20 per year.  

1.6

"Rent" shall mean Base Rent and Additional Rent, collectively.  Tenant's
obligation to pay Rent shall commence on the Commencement Date.

1.7

"Building" shall mean the structure depicted as Building 4, located at 1
Innovation Way, Newark, Delaware.

1.8

"Common Areas" shall mean those appurtenances and facilities shown as common
elements on the Declaration Plan, and also including without limitation
Landlord’s interest in the lease of the Property, all private streets, drives,
fire lanes, parking areas, parking spaces, curbs and walks and all other
improvements not included in Buildings or their appurtenances, landscaped and
lawn areas (not including those areas designated a Limited Common Elements on
the Declaration Plan), utilities, utility lines, public connections and meters
for gas, electricity, cable television, telephone and water not owned by the
public utility or other agencies providing such services to the extent servicing
two (2) or more of the Buildings, storm water management facilities, exterior
lighting (including all light poles and related facilities regardless of where
located, but excluding lights affixed to the Building) and other facilities
necessary to the maintenance and safety of the Property; and any easement or
other right which may now or hereafter be granted for the benefit of the
Landlord or others for access to or use of the Common Elements not included
within the Property or for any other purpose, all tangible personal property
required for the operation, maintenance and administration of the Property which
may be owned by the Landlord or the condominium association of which Landlord is
a member; and all other elements of any improvement necessary or convenient to
the existence, management, operation, maintenance and safety of the Property or
normally in common use.





2




--------------------------------------------------------------------------------







1.9

"Concession Costs" shall mean Costs such as construction allowances, rent
concessions, moving expenses, takeover obligations and other similar
inducements, incurred in leasing, subleasing or assigning a lease or this Lease.
 

1.10

"Holidays" shall mean the days observed as holidays by the United States
government, or the state government of the State in which the Building is
located.  

1.11

"Landlord" shall mean the Landlord named on Page 1 of this Lease or any
subsequent owner of such Landlord's interest in the Property.  

1.12

"Landlord's Address":

Delaware Technology Park, Inc.

1 Innovation Way, Suite 300

Newark, DE 19711




1.13

"Lease Taxes" shall mean any tax, assessment, levy or other charge (other than
any income tax) by any federal, state or local law now or hereafter imposed
directly or indirectly upon Landlord with respect to this Lease or the value
thereof, or upon Tenant's use or occupancy of the Premises, or upon the Base
Rent, Additional Rent or any other sums payable under this Lease or upon this
transaction.

1.14

“Limited Common Element” shall mean toilets, trash facilities, stairs, public
lobbies and corridors in the Building and adjacent parking areas contained in 1
Innovation Way as depicted on the Declaration Plan provided for the
non-exclusive use of tenants.  

1.15

"Operating Expenses" shall have the meaning set forth in Section 5.1.

1.16

"Ordinary Business Hours" shall mean Monday through Friday, inclusive, from 8 AM
to 5 PM with Holidays excepted.

1.17

"Permitted Use" shall mean office use, research and development laboratory use
in a manner consistent with the purposes of the Delaware Technology Park as of
the date hereof, which are to stimulate scientific research and development
primarily in the Middle Atlantic region of the United States; to promote the
economic growth and health of that region by promoting the establishment and
expansion in the region of business and industry oriented towards science and
research;

1.18

"Premises" shall mean assigned rooms and laboratories in the area referred to as
Suite 100 located on the 1st floor of the Building and depicted on the floor
plans attached to this Lease as Exhibit A.

1.19

"Property" shall mean the Building together with that certain portion of the
parcel of land known as New Castle County Tax Parcel No. 018-028.00-001 depicted
as on the Declaration Plan.





3




--------------------------------------------------------------------------------







1.20

"Real Estate Taxes" shall mean all real estate taxes and assessments, general or
special, ordinary or extraordinary, foreseen or unforeseen (other than Lease
Taxes) assessed or imposed upon the Property or upon Landlord’s interest in the
leasehold on the Property.  If, due to a future change in the method of
taxation, any franchise, income, profit or other tax, however designated, shall
be levied or imposed in substitution, in whole or in part, for (or in lieu of)
any tax or addition to or increase in any tax which would otherwise be included
within the definition of Real Estate Taxes, then such other tax shall be deemed
to be included within Real Estate Taxes.  

1.21

"Rentable Area of the Premises" shall mean 1,901 square feet.

1.22

“Rentable Area of the Property “shall mean 46,985 square feet and for purposes
of calculating a Tenant’s proportionate share of Operating Expenses, shall
include only those structures on the Property which are currently available for
lease.

1.23

"Tenant" shall mean the Tenant named on page 1 of this Lease and such person's
permitted successors and assigns, subject to the provisions of this Lease.  

1.24

"Tenant's Address":  

Lightwave Logic, Inc.

1 Innovation Way

Newark, DE 19711




2.

Demise of Premises.  Subject to the terms of this Lease, Landlord leases to
Tenant and Tenant leases from Landlord the Premises, together with the right of
non-exclusive use of the Common Areas.  

3.

Option to Extend Term of Lease.  Landlord, at its sole discretion, may grant
Tenant an option to extend the term of Lease for up to one (1) two-year Option
Terms.  Landlord shall notify Tenant in writing of Landlord’s intention to
terminate this Lease at least one-year prior to the expiration of the current
term of Lease.  Tenant shall notify Landlord in writing of Tenant’s intention to
extend the Lease for a one-year Option Term at least 180 days prior to the
expiration of the current term of Lease.  In the event Landlord and Tenant do
not mutually agree on the Rent and other conditions of Lease that shall apply
during the Option Term within 120 days of the expiration of the current term of
Lease, the Lease will terminate at the end of the current term.




4.

Base Rent, Security Deposit.

4.1

Payment.  Base Rent shall be payable by Tenant in equal monthly installments as
set forth in Section 1.5 on or before the first day of each calendar month, in
advance.  If the Commencement Date or the expiration date of the Term should
occur on a day other than the last day of a calendar month, then the Base Rent
for such fractional month shall be prorated upon a daily basis.  All payments of
Base Rent and Additional Rent shall be made without prior demand and without
offset, deduction or counterclaim of any kind, in lawful





4




--------------------------------------------------------------------------------







money of the United States of America.  Such payments shall be made at
Landlord's Address or at such other place, as Landlord shall designate from time
to time.

4.2

Late Charges.  If Tenant fails to pay any Base Rent or Additional Rent when the
same is due and payable, such unpaid amounts will be subject to a late payment
charge equal to five percent (5%) of the unpaid amounts in each instance.  Such
late payment charge has been agreed upon by Landlord and Tenant, after
negotiation, as a reasonable estimate of the additional administrative costs and
detriment that will be incurred by Landlord as a result of any such failure by
Tenant, the actual costs thereof being extremely difficult if not impossible to
determine.  The late payment charge constitutes fair and reasonable compensation
to Landlord for its damages resulting from such failure by Tenant to timely pay
and shall be paid to Landlord together with such unpaid amounts.

4.3

Security Deposit.  No security deposit is required from Tenant.

5.

Common Areas.

5.1

Right to Use Common Areas.  Tenant shall have the non-exclusive right to use the
Common Areas in common with other persons approved by Landlord during the Term,
subject to Landlord's rules and regulations and the provisions of this Lease.

5.2

Alteration of Common Areas.  Landlord reserves the right, at any time and from
time to time, without the consent of or liability to Tenant to make alterations
or additions to the Property and the Common Areas, to change, add to, eliminate
or reduce the extent, size, shape, number or configuration of any aspect of the
Property and Common Areas, to close to the general public all or any portion of
the Property to the extent and for the period necessary to avoid any dedication
to the public, to effect any repairs or further construction, to change the
arrangement, character, use or location of entrances or passageways, doors and
doorways, corridors, elevators, stairs, landscaping, toilets, mechanical,
plumbing, electrical or other operating systems or any other portions of the
Common Areas or other parts of the Property, and to change the name, number or
designation by which the Property is commonly known, so long as such changes do
not substantially interfere with Tenant’s reasonable use and enjoyment of the
Premises.

6.

Use; Compliance With Law.

6.1

Permitted Use.  The Premises shall be used only for the Permitted Use and for no
other purpose.

6.2

No Nuisance.  Tenant shall not allow, suffer or permit the Premises or any use
thereof to constitute a nuisance or unreasonably interfere with the safety,
comfort or enjoyment of the Building by Landlord or any other occupants of the
Building or their customers, invitees or any others lawfully in, upon or about
the Building or its environs.

6.3

Compliance with Laws.  Tenant, at Tenant's expense, shall comply with and cause
all of Tenant's contractors, agents, servants, employees and licensees to comply
with all applicable laws, ordinances, rules and regulations of governmental
authorities applicable to the





5




--------------------------------------------------------------------------------







Premises or the use or occupancy thereof.   Landlord covenants that the Premises
complies with the requirements of the Americans with Disabilities Act.

7.

Alterations and Tenant's Property.

7.1

Alterations Defined.  Tenant shall not make or suffer or allow to be made any
alterations, additions or improvements in or to the Premises (collectively,
"Alterations") without first obtaining Landlord's written consent based on
detailed plans and specifications submitted by Tenant; provided Landlord's
consent will not be required if the proposed Alterations will not affect the
structure or the mechanical, electrical, HVAC, plumbing or life safety systems
of the Building and the total cost to acquire and install the proposed
Alterations will be no more than Fifteen Thousand Dollars ($15,000).  In all
instances where Landlord's consent is so required, it may be granted or withheld
by Landlord in its sole discretion.  In the event any Alterations affect the
structure of the Building, Tenant shall be required to provide Landlord with
updated CAD drawings of the Building at Tenant's sole cost and expense.

7.2

Removal of Property.  All Alterations shall become the property of Landlord and
shall be surrendered to Landlord upon the expiration or earlier termination of
this Lease; provided, however, that this provision shall not apply to movable
equipment, trade fixtures, personal property or furniture which are owned by
Tenant and which are not part of Landlord's Work ("Tenant Owned Property").  At
Landlord's sole election, any or all Alterations made by or on behalf of Tenant
shall be removed from the Premises at Tenant's sole cost and expense at the
expiration or sooner termination of this Lease, and the Premises shall be
restored, at Tenant's sole cost and expense, to their condition before the
making of such Alterations, ordinary wear and tear excepted.  Tenant shall
repair at its sole cost and expense all damage caused to the Premises or the
Building by removal of any Alterations or Tenant Owned Property.  Any Tenant
Owned Property not removed from the Premises at the expiration or earlier
termination of this Lease shall, at Landlord's option, become the property of
Landlord, or Landlord may remove them and Tenant shall pay to Landlord the
reasonable cost of removal.   Tenant's obligations under this Section shall
survive the expiration or earlier termination of the Term of this Lease.

8.

Repairs and Other Work.

8.1

Tenant's Obligations.  Tenant shall maintain the Premises in good, clean and
sanitary condition. Landlord repairs Premises as provided in this section 9.

8.2

Conditions Applicable to Repairs and Other Work.  All repairs, replacements, and
reconstruction (including, without limitation, all Alterations) made by or on
behalf of Tenant shall be made and performed (a) at Tenant's cost and expense
and at such time and in such manner as Landlord may reasonably designate, (b) by
contractors or mechanics reasonably approved by Landlord, (c) at least equal in
quality of materials and workmanship to the original work or installation, (d)
in accordance with such reasonable requirements as Landlord may impose with
respect to insurance to be obtained by Tenant in connection with the proposed
work, (e) in accordance with the Rules and Regulations for the Property adopted
by Landlord from time to time, (f) in accordance with all applicable laws and
regulations of governmental authorities having jurisdiction over the Premises,
(g) so as not to interfere with





6




--------------------------------------------------------------------------------







the use and enjoyment of the Building by Landlord, other tenants of the Building
or any other persons, and (h) in compliance with such other requirements as
Landlord may reasonably impose (including without limitation a requirement that
Tenant furnish Landlord with as-built drawings and CAD drawings upon completion
of the work).

8.3

Landlord's Obligations.  Landlord shall be responsible for repair and
maintenance of all structural elements of the Building and the plumbing,
mechanical, electrical and heating, ventilating and air-conditioning systems of
the Building, whether or not located in the Premises, except to the extent such
is part of Tenant's Work or any Alterations or is required as a result of the
negligence or misconduct of Tenant, Tenant's contractors, employees or invitees.
 Landlord shall not be liable for, and there shall be no abatement of Rent with
respect to, any injury to or interference with Tenant's business arising from
any repairs, maintenance, alteration or improvement in or to any portion of the
Property, including, without limitation, the Premises, or in or to the fixtures,
appurtenances and equipment therein.

9.

Liens.  Tenant shall keep the Premises and the Property free from any liens
arising out of any work performed or material furnished to or for the Premises
by or for Tenant.  If Tenant shall not, within thirty (30) days following notice
of the imposition of any such lien, cause same to be released of record by
payment or posting of a bond satisfactory to Landlord, Landlord, in addition to
all other remedies provided under this Lease and by law, shall have the right
(but not the obligation) to cause the lien to be released by such means as
Landlord shall deem proper, including, without limitation, payment of the claim
giving rise to such lien.  All such sums reasonably paid by Landlord and all
expenses incurred by it in connection therewith shall be considered additional
rent and shall be payable by Tenant within ten (10) days after receipt of
written demand.

10.

Subordination.  Tenant agrees that this Lease shall be subject and subordinate
at all times to (a) all ground leases or underlying leases that may now exist or
hereafter be executed affecting the Property or any portion thereof, (b) the
lien of any mortgage, deed of trust or other security instrument that may now
exist or hereafter be executed in any amount for which the Property or any
portion thereof, any ground leases or underlying leases, or Landlord's interest
or estate therein is specified as security, and (c) all modifications, renewals,
supplements, consolidations and replacements thereof.  If any ground lease or
underlying lease terminates for any reason or any mortgage, deed of trust or
other security instrument is foreclosed or a conveyance in lieu of foreclosure
is made for any reason, Tenant, notwithstanding any subordination, shall attorn
to and become the tenant of the successor in interest to Landlord at the option
of such successor in interest.  The provisions of this Section 11 shall be
self-operative and no further instrument shall be required to effect the
provisions of this Section 11.  Notwithstanding the foregoing, Tenant covenants
and agrees to execute and deliver, within ten (10)business days after demand by
Landlord and in the form requested by Landlord, any additional documents
evidencing the priority or subordination of this Lease with respect to any such
ground leases, underlying leases, mortgages, deeds of trust, or other security
instruments.

11.

Inability to Perform.  If, by reason of acts of God, governmental restrictions,
strikes, labor disturbances, shortages of materials or supplies or any other
cause or event beyond Landlord's reasonable control (collectively, "Force
Majeure Events"), Landlord is unable to furnish or is delayed in furnishing any
utility or service required to be furnished by Landlord





7




--------------------------------------------------------------------------------







under the provisions of this Lease, or is unable to perform or make or is
delayed in performing or making any installations, decorations, repairs,
alterations, additions or improvements required to be performed or made under
this Lease, no such inability or delay shall impose any liability upon Landlord
or its agents or provide Tenant with any right to offset, deduction or abatement
of rent by reason of inconvenience or annoyance to Tenant or by reason of injury
to or interruption of Tenant's business, or otherwise.  

12.

Destruction

12.1

Repair.  Subject to the provisions of Sections 13.3 and 13.4 below, if any
portion of the Building is damaged by fire, earthquake, flood or other casualty
(the "Damaged Property") to the extent that such damage renders a portion of the
Premises untenantable by Tenant and the damage may, in Landlord's reasonable
opinion, be repaired within three months after the date of damage (under a
normal construction schedule not requiring the payment of overtime or premium),
Landlord shall proceed immediately to make such repairs in accordance with
Section 14.4.  Landlord's opinion shall be delivered to Tenant within sixty (60)
days after the date of the event causing such damage.  Landlord shall consider
and include as part of its evaluation, the period of time necessary to obtain
the required approvals of any secured lender and insurer and governmental
entities, to order and obtain materials, and to engage contractors.  

12.2

Tenant's Right to Terminate.  If such damage causes all or any material portion
of the Premises to be untenantable by Tenant and, in Landlord's reasonable
opinion, such damage cannot be repaired within three months after the date of
the event causing such damage (under a normal construction schedule not
requiring the payment of overtime or premium) or, if commenced, such repairs are
not completed within three) months after the date of the event causing such
damage, Tenant may terminate this Lease by delivery of written notice to
Landlord within, as applicable, (i) thirty (30) days after the date on which
Landlord's opinion is delivered to Tenant or (ii) fourteen (14) months after the
date of the event causing such damage if by such date the repairs are not
substantially completed.  Upon termination, Rent shall be apportioned as of the
date of the damage and, provided Tenant is not in default, all prepaid Rent
shall be repaid to Tenant.

12.3

Landlord's Right to Terminate.  If (i) the uninsured portion of any damage to or
destruction of the Property equals or exceeds ten percent (10%) of the
replacement cost of the Building; or (ii) the Term will expire within two (2)
years from the date of any material damage to or destruction of the Premises; or
(iii) if the Premises or any other portion of the Property is damaged by fire,
earthquake, flood or other casualty and such damage cannot, in Landlord's
reasonable opinion, be repaired within three months after the date of the event
causing such damage (under a normal construction schedule not requiring the
payment of overtime or premium); or (iv) if any lender holding a mortgage or
deed of trust encumbering the Building requires that insurance proceeds be
applied toward the repayment of debt; or (v) if any material, uninsured loss
shall occur, Landlord may terminate this Lease by delivery of written notice to
Tenant within forty-five (45) days after the date of the event causing such
damage.  Upon termination, Rent shall be apportioned as of the date of the
damage and, provided Tenant is not in default, all prepaid Rent shall be repaid
to Tenant.





8




--------------------------------------------------------------------------------







12.4

Extent of Repair Obligations.  If this Lease is not terminated, Landlord's
repair obligation shall extend to the structure of the Building and all
improvements (except those constructed or installed by Tenant, if any) in the
Premises at the completion of Landlord's Work, and Tenant shall repair all other
portions of the Premises (including, without limitation, Tenant's Work,
Alterations, and Tenant Owned Property).  Landlord shall only be obligated to
deliver space to Tenant which is substantially similar in size and configuration
to Tenant's Premises at the commencement of this Lease; Landlord shall have no
obligation to replicate the existing structure of the Building or the Premises.
 All such repairs shall be performed in a good and workmanlike manner, with due
diligence, and shall restore the items repaired to substantially the same
usefulness and construction as existed immediately before the damage.  All work
by Tenant shall be performed in accordance with the requirements of Section 9.2
above.  Notwithstanding anything to the contrary in this Lease, Landlord shall
not be obligated to expend on such repairs more than the amount of insurance
proceeds actually received by Landlord on account of the damage; provided,
however, that Landlord shall complete all such repairs if Tenant pays to
Landlord in advance the difference between the cost of such repairs and the
amount of insurance proceeds received by Landlord on account of the damage.  In
the event of any termination of this Lease, the proceeds from any insurance paid
by reason of damage to or destruction of the Property or any portion thereof, or
any other element, component or property insured by Landlord, shall belong to
and be paid to Landlord.  

12.5

Adjustment of Rent.  If a casualty renders all or part of the Premises
untenantable, Rent shall proportionately abate commencing on the date of the
casualty and ending when the Premises are delivered to Tenant with Landlord's
restoration obligation substantially complete.  The extent of the abatement
shall be based upon the portion of the Premises rendered untenantable,
inaccessible or unfit for use in a reasonable business manner for the purposes
stated in this Lease.

12.6

Mutual Waiver of Subrogation.  Notwithstanding anything to the contrary in this
Lease, Landlord and Tenant mutually waive their respective rights of recovery
against each other and each other's officers, directors, constituent partners,
agents and employees, and Tenant waives such rights against each lessor under
any ground or underlying lease and each lender under any mortgage or deed of
trust or other lien encumbering the Property or any portion thereof or interest
therein, to the extent any loss is or would be covered by fire, extended
coverage, and other property insurance policies required to be carried under
this Lease or otherwise carried by the waiving party, and the rights of the
insurance carriers of such policy or policies to be subrogated to the rights of
the insured under the applicable policy.  Each party shall cause its insurance
policy to be endorsed to evidence compliance with such waiver.  Notwithstanding
the above, Tenant may self-insure the insurance obligations under this Lease.

12.7

No Obligation to Rebuild Same Building.  Notwithstanding anything herein to the
contrary, in the event Landlord rebuilds the Building, so long as Landlord
delivers to Tenant Premises of the same size and approximately the same
configuration as that set forth in this Lease, capable of being used for the
same Permitted Use, Landlord shall have no obligation to rebuild the Building in
the same configuration as the Building which currently exists.








9




--------------------------------------------------------------------------------







13.

Insurance

13.1

Insurance on Tenant's Property.  Tenant shall procure at its cost and expense
and keep in effect during the Term insurance coverage for all risks of physical
loss or damage insuring the full replacement value of Tenant's Work,
Alterations, Tenant's trade fixtures, furnishings, equipment, plate glass, signs
and all other items of personal property of Tenant.

13.2

Tenant's Liability Insurance.  Tenant shall procure at its cost and expense and
maintain throughout the Term comprehensive commercial general liability
insurance applicable to the Premises with a minimum combined single limit of
liability of One Million Dollars ($1,000,000), statutory worker's compensation
insurance, and employer's liability insurance with a One Hundred Thousand
Dollars ($100,000) minimum limit covering all of Tenant's employees.  Such
liability insurance shall include, without limitation, products and completed
operations liability insurance, fire and legal liability insurance, contractual
liability insurance applicable to all of Tenant's indemnity obligations under
this Lease, and such other coverage as Landlord may reasonably require from time
to time.  At Landlord's request Tenant shall increase such insurance coverage to
a level that is reasonably required by Landlord.  Notwithstanding the above,
Tenant may self insure the insurance obligations under this Lease.

13.3

Compliance with Insurance Requirements.  Tenant shall not do anything, or suffer
or permit anything to be done, in or about the Premises that shall invalidate or
be in conflict with the provisions of any fire or other insurance policies
covering the Building.  Tenant, at Tenant's expense, shall comply with, and
shall cause all occupants of the Premises to comply with, all applicable
customary rules, orders, regulations or requirements of any board of fire
underwriters or other similar body.

13.4

Landlord's Insurance.  Landlord will purchase and maintain insurance for the
Property in amounts which it deems reasonably prudent.  All costs of insurance
carried by Landlord will constitute Operating Expenses.

13.5

Assumption of Risk.  Landlord shall not be liable for any damage or damages of
any nature whatsoever to persons or property caused by explosion, fire, theft or
breakage, vandalism, falling plaster, by sprinkler, drainage or plumbing
systems, or air conditioning equipment, by the interruption of any public
utility or service, by steam, gas, electricity, water, rain or other substances
leaking, issuing or flowing into any part of the Premises, by natural
occurrence, acts of the public enemy, riot, strike, insurrection, war, court
order, requisition or order of governmental body or authority, or by anything
done or omitted to be done by any tenant, occupant or person in the Building, it
being agreed that Tenant shall be responsible for obtaining appropriate
insurance to protect its interests.

14.

Eminent Domain.

14.1

Effect of Taking.  If all of the Premises is condemned or taken in any permanent
manner before or during the Term for any public or quasi-public use, or any
permanent transfer of the Premises is made in avoidance of an exercise of the
power of eminent domain (each of which events shall be referred to as a
"taking"), this Lease shall automatically





10




--------------------------------------------------------------------------------







terminate as of the date of the vesting of title as a result of such taking.  If
a part of the Premises is so taken, this Lease shall automatically terminate as
to the portion of the Premises so taken as of the date of the vesting of title
as a result of such taking.  If such portion of the Property is taken as to
render the Building incapable of economically feasible operation as reasonably
determined by Landlord, this Lease may be terminated by Landlord, as of the date
of the vesting of title as a result of such taking, by written notice to Tenant
given within sixty (60) days following notice to Landlord of the date on which
said vesting will occur.  If this Lease is not terminated as a result of any
taking, Landlord shall restore the Building to an architecturally whole unit;
provided, however, that Landlord shall not be obligated to expend on such
restoration more than the amount of condemnation proceeds actually received by
Landlord, including any sums which any lender of Landlord may apply to any
outstanding debt owed by Landlord.

14.2

Award.  Landlord shall be entitled to the entire award for any taking,
including, without limitation, any award made for the value of the leasehold
estate created by this Lease.  No award for any partial or entire taking shall
be apportioned, and Tenant hereby assigns to Landlord any award that may be made
in any taking, together with any and all rights of Tenant now or hereafter
arising in or to such award or any part thereof; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any separate award made to Tenant for its
relocation expenses, the taking of personal property and fixtures belonging to
Tenant, the unamortized value of improvements made or paid for by Tenant or the
interruption of or damage to Tenant's business.

14.3

Adjustment of Rent.  In the event of a partial taking that does not result in a
termination of this Lease as to the entire Premises, Base Rent and Additional
Rent shall be equitably adjusted in relation to the portions of the Premises
taken or rendered untenantable by such taking.

15.

Assignment; Subleasing.

15.1

Consent Required.  Neither Tenant nor any sublessee or assignee of Tenant,
directly or indirectly, voluntarily or by operation of law, shall sell, assign,
encumber, pledge or otherwise transfer or hypothecate all or any part of the
Premises or Tenant's leasehold estate hereunder (each such act is referred to as
an "Assignment"), or sublet the Premises or any portion thereof or permit the
Premises to be occupied by anyone other than Tenant (each such act is referred
to as a "Sublease"), without Landlord's prior written consent in each instance,
and such consent shall not be unreasonably withheld.   Any Assignment or
Sublease that is not in compliance with this Section 15 shall be void and, at
the option of Landlord, shall constitute a material default by Tenant under this
Lease.  The acceptance of Rent by Landlord from a proposed assignee, sublessee
or occupant of the Premises shall not constitute consent to such Assignment or
Sublease by Landlord.  Fifty percent (50%) of the Excess Assignment
Consideration which is attributable to this Lease in connection with any
Assignment, and fifty percent (50%) of the Excess Sublease Consideration, shall
be payable to Landlord as Additional Rent.  The right to such amounts is
expressly reserved from the grant of Tenant's leasehold estate for the benefit
of Landlord.  Tenant shall use reasonable, diligent efforts to collect all such
amounts.  Landlord shall have the right from time to time, upon reasonable
advance





11




--------------------------------------------------------------------------------







notice, to review Tenant's records relating to any such amounts payable to or
received by Tenant.  

15.2

In addition to withholding its consent, following the request for any assignment
or subletting by Tenant, Landlord shall have the additional right to terminate
this Lease as to that portion of the Premises and for the term which Tenant
seeks to sublet or assign.  Landlord may exercise such right to terminate by
giving written notice to Tenant at any time prior to Landlord's written consent
to such sublease or assignment.  In the event that Landlord exercises such right
to terminate, such termination shall become effective on the date set forth in
Landlord's written notice, which shall not be sooner than thirty (30) days from
the date of such notice unless the date for possession by the proposed subtenant
or assignee shall be sooner, in which case the date of termination shall be
before the date set forth for possession.

15.3

Notice.  Any request by Tenant for Landlord's consent to a specific Assignment
or Sublease shall include (a) the name of the proposed assignee, sublessee or
occupant, (b) the nature of the proposed assignee's sublessee's or occupant's
business to be carried on in the Premises, (c) a copy of the proposed Assignment
or Sublease, and (d) such financial information (in the event of an Assignment)
and such other information as Landlord may reasonably request concerning the
proposed assignee, sublessee or occupant or its business.  Landlord shall
respond in writing, stating the reasons for any disapproval, within fifteen (15)
business days after receipt of all information reasonably necessary to evaluate
the proposed Assignment or Sublease.

15.4

No Release.  No consent by Landlord to any Assignment or Sublease by Tenant, and
no specification in this Lease of a right of Tenant's to make any Assignment or
Sublease, shall relieve Tenant of any obligation to be performed by Tenant under
this Lease, whether arising before or after (a) the Assignment or Sublease or
(b) any extension of the Term (pursuant to exercise of an option granted in this
Lease).  The consent by Landlord to any Assignment or Sublease shall not relieve
Tenant or any successor of Tenant from the obligation to obtain Landlord's
express written consent to any other Assignment or Sublease.

15.5

Cost of Processing Request.  Tenant shall pay to Landlord the reasonable amount
of Landlord's cost of processing every proposed Assignment or Sublease,
including without limitation reasonable legal review fees and expenses, together
with the reasonable amount of all direct and indirect expenses incurred by
Landlord arising from any assignee, occupant or sublessee taking occupancy
(including, without limitation, freight elevator operation for moving of
furnishings and trade fixtures, security service, janitorial and cleaning
service, and rubbish removal service), provided such expense will not exceed
$500 for each occurrence.

15.6

Assumption of Obligations.  Each assignee or other transferee of Tenant's
interest under this Lease, other than Landlord, shall assume all obligations of
Tenant under this Lease and shall be and remain liable jointly and severally
with Tenant for the payment of Base Rent and Additional Rent, and for the
performance of all the terms, covenants, conditions and agreements contained in
this Lease which are to be performed by Tenant.  Each sublessee of all or any
portion of the Premises shall agree in writing for the benefit of Landlord (a)
to comply with and agree to the provisions of this Lease, and (b) that such
sublease (and all further





12




--------------------------------------------------------------------------------







subleases of any portion of the Premises) shall terminate upon any termination
of this Lease, regardless of whether or not such termination is voluntary.  No
Assignment or Sublease shall be valid or effective unless the assignee or
sublessee or Tenant shall deliver to Landlord a fully-executed counterpart of
the Assignment or Sublease and an instrument that contains a covenant of
assumption by the assignee or agreement of the sublessee, reasonably
satisfactory in substance and form to Landlord, consistent with the requirements
of this Section 15  The failure or refusal of the assignee to execute such
instrument of assumption or of the sublessee to execute the agreement described
above shall not release or discharge the assignee or sublessee from its
obligations that would have been contained in such instrument or agreement, all
of which obligations shall run automatically to such assignee or sublessee.

16.

Utilities and Services.

16.1

Landlord to Furnish.  Landlord shall furnish during the Term, (a) heating,
ventilation and air conditioning to the Premises during Ordinary Business Hours
at such temperatures and in such amounts as are reasonably considered by
Landlord to be standard for comparable buildings of similar class, size, age and
location, (b) automatic elevator service to the floor or floors where the
Premises are located at all times, if applicable, (c) subject to the
requirements of applicable law or governmental requirements, electric power
sufficient for task lights, appliances and customary office equipment, (d) water
for lavatory use and (e) janitorial service in accordance with the
Specifications for Cleaning and Janitorial Services annexed to this Lease as
Exhibit D.

17.

Default.

17.1

Events Constituting Default.  Except as otherwise provided in this Lease, the
failure to perform or honor any covenant, condition or other obligation of
Tenant or the failure of any representation made by Tenant under this Lease
shall constitute a default by Tenant upon expiration of the applicable grace
period, if any. Except as otherwise provided in Section 19, Tenant shall have a
period of thirty (30) days from the date of written notice from Landlord within
which to cure any non-monetary default under this Lease; provided, however, that
with respect to any default (other than a default which can be cured by the
payment of money) that cannot reasonably be cured within thirty (30) days, the
default shall not be deemed to be uncured if Tenant commences to cure within
thirty (30) days from Landlord's notice, continues to prosecute diligently the
curing of such default and actually cures such default within sixty (60) days
after Landlord's notice.  Notwithstanding anything contained in this Section 17,
Landlord shall not be obligated to provide Tenant with notice of substantially
similar defaults more than two (2) times in any twelve (12) month period.

17.2

Remedies.  Upon the occurrence of a default by Tenant that is not cured by
Tenant within the applicable grace periods specified in Section 17.1, Landlord
shall have all of the following rights and remedies in addition to all other
rights and remedies available to Landlord at law or in equity:

(a)

The right to terminate Tenant's right to possession of the Premises and to
recover (i) all Rent which shall have accrued through the date of termination;
plus (ii) any other amount necessary to compensate Landlord for all the damages
caused by Tenant's failure to





13




--------------------------------------------------------------------------------







perform its obligations under this Lease (including, without limitation,
reasonable attorneys' and accountants' fees, costs of alterations of the
Premises, interest costs and brokers' fees incurred upon any reletting of the
Premises).  

(b)

The right to recover (i) all Rent which shall accrue and remain unpaid; plus
(ii) the amount by which the unpaid Rent for the balance of the Term, discounted
to present value at six (6%) percent, shall exceed the then fair rental value of
the Premises for the balance of the Term, similarly discounted, plus (iii) any
other amount necessary to compensate Landlord for all the damages caused by
Tenant's failure to perform its obligations under this Lease (including, without
limitation, reasonable attorneys' and accountants' fees, costs of alterations of
the Premises, interest costs and brokers' fees incurred upon any reletting of
the Premises).

(c)

The right to continue this Lease in effect after Tenant's breach and abandonment
and recover Rent as it becomes due.  Acts of maintenance or preservation,
efforts to relet the Premises or the appointment of a receiver upon Landlord's
initiative to protect its interest under this Lease shall not of themselves
constitute a termination of Tenant's right to possession.  

(d)

The right and power to distrain for rent and pursuant to applicable law and levy
upon all of Tenant's property and fixtures located upon the Premises, and to
collect the proceeds from the sale of the same and apply the proceeds therefrom
pursuant to applicable law.  Landlord shall also have the right to maintain an
action for summary possession against Tenant for any reason enumerated in Title
25, Section 5702 of the Delaware Code or a substantially similar successor
provision, and upon any event of default stated in this Lease which is not cured
within the applicable period provided by this Lease, if any.  Upon execution of
a writ of summary possession placing Landlord in possession of Premises,
Landlord may remove Tenant's possessions from the Premises in accordance with
applicable law.

(e)

The right to specific performance of any or all of Tenant's obligations under
and to damages for delay in or failure of such performance.

(f)

After regaining possession of the Premises Landlord may, but shall be under no
obligation to, lease the Premises or any part or parts thereof to such person or
persons upon such terms as may in Landlord's discretion seem best for a term
within or beyond the Term of this Lease, and Tenant shall be liable for any loss
of Rent for the balance of the Term and any renewal or extension for which
Tenant has become bound plus the costs and expenses of reletting and of making
repairs and alterations to the Premises which amount shall be accelerated and
due and owing upon the date of execution upon the writ of possession.  Landlord
shall in no event be liable for, nor shall any damages or other sums to be paid
by Tenant to Landlord be reduced by, failure to relet the Premises or failure to
collect the rent or other sums from any reletting.  Tenant shall not be entitled
to any rents or other sums received by Landlord in excess of those provided for
in this Lease.  In the event Landlord elects not to obtain a writ of possession
for the Premises, notwithstanding Tenant's uncured default, Tenant agrees that
Landlord may file suit to recover any Rent and other sums falling due under the
terms of this Section 17 from time to time.  No suit or recovery of any amount
due hereunder to Landlord shall be any defense to any subsequent action brought
for any other amount due hereunder to Landlord.  Judgment of a Justice of the
Peace Court of competent jurisdiction shall not bar





14




--------------------------------------------------------------------------------







Landlord from seeking additional damages and remedies available under this Lease
which was not sought in the proceeding before the Justice of the Peace Court due
to that Court's limited jurisdiction.

17.3

Remedies Cumulative.  The exercise of any remedy provided by law or the
provisions of this Lease shall not exclude any other remedies unless they are
expressly excluded by this Lease.  Tenant hereby waives any right of redemption
or relief from forfeiture following termination of, or exercise of any remedy by
Landlord with respect to, this Lease.

17.4

Events of Default by Landlord.  The failure by Landlord to observe or perform
any of the covenants, conditions, or provisions of this Lease to be observed or
performed by Landlord, where such failure shall continue for a period of thirty
(30) days after written notice thereof by Tenant to Landlord, shall be deemed to
be a default by Landlord under this Lease; provided, however, that if the nature
of Landlord's default is such that more than thirty (30) days are reasonably
required for its cure, then Landlord shall not be deemed to be in default if
Landlord commences such cure within said thirty (30) day period and thereafter
diligently prosecutes such cure to completion, provided that the default shall
actually be cured within ninety (90) days after notice.

17.5

Limitation of Landlord's Liability.  None of Landlord's covenants, undertakings
or agreements under this Lease is made or intended as personal covenants,
undertakings or agreements by Landlord, or by any of Landlord's shareholders,
directors, officers, trustees or constituent partners.  All liability for damage
or breach or nonperformance by Landlord shall be collectible only out of
Landlord's interest from time to time in the Property, and no personal liability
is assumed by nor at any time may be asserted against Landlord or any of
Landlord's shareholders, directors, officers, trustees or constituent partners.
 

17.6

Transfer of Landlord's Interest. Upon the sale or other conveyance or transfer
of Landlord's interest in the Property, the transferor shall be relieved of all
covenants and obligations of Landlord arising under this Lease from and after
the closing of such sale, conveyance or transfer.

18.

Insolvency or Bankruptcy.  The occurrence of any of the following shall, at
Landlord's option, constitute a breach of this Lease by Tenant: (1) the
appointment of a receiver to take possession of all or substantially all of the
assets of Tenant or the Premises, (2) an assignment by Tenant for the benefit of
creditors, (3) any action taken or suffered by Tenant under any insolvency,
bankruptcy, reorganization, moratorium or other debtor relief act or statute,
whether now existing or hereafter amended or enacted, (4) the filing of any
voluntary petition in bankruptcy by Tenant, or the filing of any involuntary
petition by Tenant's creditors, which involuntary petition remains undischarged
for a period of thirty (30) days, (5) the attachment, execution or other
judicial seizure of all or substantially all of Tenant's assets or the Premises,
if such attachment or other seizure remains undismissed or undischarged for a
period of ten (10) days after the levy thereof, (6) the admission of Tenant in
writing of its inability to pay its debts as they become due, (7) the filing by
Tenant of any answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation or
dissolution of Tenant or similar relief, (8) if within thirty (30) days after
the commencement of any proceeding





15




--------------------------------------------------------------------------------







against Tenant seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or (9) the occurrence of any of the foregoing on the part of any
Guarantor.  Upon the occurrence of any such event or at any time thereafter,
Landlord may elect to exercise any of its remedies under Section 17 above or any
other remedy available at law or in equity.  In no event shall this Lease be
assigned or assignable by operation of law or by voluntary or involuntary
bankruptcy proceedings or otherwise, and in no event shall this Lease or any
rights or privileges under this Lease be an asset of Tenant under any
bankruptcy, insolvency or reorganization proceedings.  If, upon the occurrence
of any of the events enumerated above, under applicable law Tenant or the
trustee in bankruptcy has the right to affirm this Lease and continue to perform
the obligations of Tenant under this Lease, Tenant or such trustee, in such time
period as may be permitted by the bankruptcy court having jurisdiction, shall
cure all defaults of Tenant outstanding under this Lease as of the date of the
affirmance of this Lease and provide to Landlord such adequate assurances as may
be necessary to ensure Landlord of the continued performance of Tenant's
obligations under this Lease.  Notwithstanding the provisions of Section 17.1,
there shall be no cure periods for any breach or default under this Section 18
except as expressly provided in this Section 18.

19.

Fees and Expenses; Indemnity; Payment.  

19.1

Landlord's Right to Remedy Defaults.  If Tenant shall default in the performance
of any of its obligations under this Lease after notice and expiration of the
applicable cure period, Landlord, at any time thereafter and without additional
notice, may remedy such default for Tenant's account and at Tenant's expense,
without waiving any other rights or remedies of Landlord with respect to such
default.  Notwithstanding the foregoing, Landlord shall have the right to cure
any failure by Tenant to perform any of its obligations under this Lease without
notice to Tenant if such failure results in an immediate threat to life or
safety of any person, or impairs the Building or its efficient operation.
 Notwithstanding anything contained in this Lease, Landlord shall not be liable
for, and there shall be no abatement of Rent with respect to, any injury to or
interference with Tenant's business arising from the exercise by Landlord of its
rights under this Section 19.1.

19.2

Indemnity.  Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, losses, costs, liabilities, damages and expenses
including, without limitation, penalties, fines and reasonable attorneys' fees,
to the extent incurred in connection with or arising from (a) any default by
Tenant in the performance of its obligations under this Lease, or the failure of
any representation made by Tenant in this Lease, (b) the use or occupancy or
manner of use or occupancy of the Premises by Tenant or any person occupying the
Premises, (c) any occurrence on the Premises from any cause whatsoever, except
to the extent caused by the negligence or willful misconduct of Landlord.

19.3

Interest on Past Due Obligations.  Unless otherwise specifically provided
herein, any amount due from Tenant to Landlord under this Lease which is not
paid within ten (10) days after written notice from Landlord shall bear interest
from the due date until paid at the Lease Interest Rate.





16




--------------------------------------------------------------------------------







20.

Access to Premises.  Landlord reserves for itself and its agents, employees and
independent contractors the right to enter the Premises upon at least
twenty-four (24) hours notice to inspect the Premises, to supply any service to
be provided by Landlord to Tenant, to show the Premises to prospective
purchasers, mortgagees, beneficiaries or tenants, to post notices of
nonresponsibility, to determine whether Tenant is complying with its obligations
under this Lease, and to alter, improve or repair the Premises or any other
portion of the Building.  Landlord's right to enter the Premises shall include
the right to grant access to the Premises to governmental or utility employees.
 Landlord may erect, use and maintain scaffolding, pipes, conduits and other
necessary structures in and through the Premises or any other portion of the
Building where reasonably required by the character of the work to be performed
in making repairs or improvements, provided that the entrance to the Premises
shall not be blocked thereby, and that there is no unreasonable interference
with the business of Tenant.  In the event of an emergency, Landlord shall have
the right to enter the Premises at any time without notice.  Except to the
extent caused by Landlord's gross negligence or willful misconduct, Tenant
waives any claim for damages for any injury or inconvenience to or interference
with Tenant's business, any loss of occupancy or quiet enjoyment of the
Premises, any right to abatement of Rent, or any other loss occasioned by
Landlord's exercise of any of its rights under this Section 20.  Any entry to
the Premises or portions thereof obtained by Landlord in accordance with this
Section 20 shall not be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction, actual or constructive, of
Tenant from the Premises or any portion thereof.  Landlord shall perform any
work pursuant to this Section 21 in a manner designed to cause as little
interference with Tenant's use of the Premises as is reasonably practical;
provided, however, that Landlord shall not be obligated to perform work during
other than normal business hours.  To the extent reasonably practicable, any
entry shall occur during normal business hours.  

21.

Notices.  Except as otherwise expressly provided in this Lease, any payment
required to be made and any bills, statements, notices, demands, requests or
other communications given or required to be given under this Lease shall be
effective only if rendered or given in writing, sent by personal delivery or
registered or certified mail, return receipt requested, or by overnight courier
service, addressed (a) to Tenant at Tenant's Address, (b) to Landlord at
Landlord's Address, or (c) to such other address as either Landlord or Tenant
may designate as its new address for such purpose by notice given to the other
in accordance with the provisions of this Section 21.  Any such bill, statement,
notice, demand, request or other communication shall be deemed to have been
rendered or given on the date of receipt or refusal to accept delivery.  Notices
may be given on behalf of either party by their attorney.

22.

No Waiver.  Neither this Lease nor any term or provision of this Lease may be
waived, and no breach thereof shall be waived, except by a written instrument
signed by the party against which the enforcement of the waiver is sought.  No
failure by Landlord to insist upon the strict performance of any obligation of
Tenant under this Lease or to exercise any right, power or remedy consequent
upon a breach thereof, no acceptance of full or partial Base Rent or Additional
Rent during the continuance of any such breach, no course of conduct between
Landlord and Tenant, and no acceptance of the keys or to possession of the
Premises before the termination of the Term by Landlord or any employee of
Landlord shall constitute a waiver of any such breach or a waiver or
modification of any term, covenant or condition of this Lease or operate as a
surrender of this Lease.  No waiver of any breach shall affect or alter this
Lease, but





17




--------------------------------------------------------------------------------







each and every term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then-existing or subsequent breach
thereof.  No payment by Tenant or receipt by Landlord of a lesser amount than
the aggregate of all Base Rent and Additional Rent then due under this Lease
shall be deemed to be other than on account of the first items of such Base Rent
and Additional Rent then accruing or becoming due, unless Landlord elects
otherwise.  No endorsement or statement on any check and no letter accompanying
any check or other payment of Base Rent or Additional Rent in any such lesser
amount and no acceptance by Landlord of any such check or other payment shall
constitute an accord and satisfaction.  Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
Base Rent or Additional Rent or to pursue any other legal remedy.

23.

Tenant's Certificates.  Tenant, at any time and from time to time, within ten
(10) days after written request, shall execute, acknowledge and deliver to
Landlord, addressed (at Landlord's request) to Landlord and any prospective
purchaser, ground or underlying lessor or mortgagee or beneficiary of any part
of the Property, an estoppel certificate in form and substance reasonably
designated by Landlord.  It is intended that any such certificate may be relied
upon by Landlord and any prospective purchaser, ground or underlying lessor or
mortgagee or beneficiary of all or any part of the Property.

24.

Rules and Regulations.  Tenant shall before and during the Term faithfully
observe and comply with, and shall cause all occupants of the Premises to
observe and comply with, the rules and regulations attached to this Lease as
Exhibit C and all reasonable modifications thereof and additions thereto from
time to time put into effect by Landlord (the "Rules and Regulations").
 Landlord shall have the right to promulgate different rules and regulations
applicable to retail portions of the Building, if any, including any cafeteria.
 Landlord shall not be responsible for the nonperformance by any other tenant or
occupant of the Building of any of such rules and regulations.  In the event of
any conflict between any such Rule or Regulation and this Lease, this Lease
shall govern.

25.

Tenant's Taxes.  In addition to all other sums to be paid by Tenant under this
Lease, Tenant shall pay, before delinquency, any and all taxes levied or
assessed during the Term, whether or not now customary or within the
contemplation of the parties, (a) upon, measured by or reasonably attributable
to Tenant's improvements, equipment, furniture, fixtures and other personal
property located in the Premises, including without limitation Landlord's Work,
Tenant's Work and Alterations, (b) upon or measured by Base Rent or Additional
Rent, or both, payable under this Lease, including without limitation any gross
income tax or excise tax levied by any governmental body having jurisdiction
with respect to the receipt of such rental; (c) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion thereof; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.  Tenant shall reimburse Landlord upon
demand for any and all such taxes paid or payable by Landlord (other than state
and federal personal or corporate income taxes measured by the net income of
Landlord from all sources).  Notwithstanding anything to the contrary in this
Section 25, Tenant shall have the right to contest any taxes payable by Tenant
under this Section provided that Tenant, at its sole cost and expense,
diligently undertakes and pursues any such contest in appropriate proceedings,
indemnifies Landlord against and holds





18




--------------------------------------------------------------------------------







Landlord harmless from all loss or damages that Landlord shall suffer by reason
of such contest, and does not permit any lien to be placed on the Building or
any part thereof or interest therein.




26.

Miscellaneous.

26.1

References.  All personal pronouns used in this Lease, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa.  The use herein of the word
"including" or "include" when following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as "without limitation",
or "but not limited to," or words of similar import) is used with reference
thereto.  All references to "mortgage" and "mortgagee" shall include deeds of
trust and beneficiaries under deeds of trust, respectively.  All Exhibits and
Riders referenced and attached to this Lease are incorporated in this Lease by
this reference.  The captions preceding the Sections of this Lease have been
inserted solely as a matter of convenience, and such captions in no way define
or limit the scope or intent of any provision of this Lease.

26.2

Successors and Assigns.  The terms, covenants and conditions contained in this
Lease shall bind and inure to the benefit of Landlord and Tenant and, except as
otherwise provided herein, their respective personal representatives and
successors and assigns; provided, however, that upon the sale, assignment or
transfer by Landlord (or by any subsequent Landlord) of its interest in the
Building as owner or lessee, including, without limitation, any transfer upon or
in lieu of foreclosure or by operation of law, Landlord (or subsequent Landlord)
shall be relieved from all subsequent obligations or liabilities under this
Lease, and all obligations subsequent to such sale, assignment or transfer (but
not any obligations or liabilities that have accrued prior to the date of such
sale, assignment or transfer) shall be binding upon the grantee, assignee or
other transferee of such interest.  Any such grantee, assignee or transferee, by
accepting such interest, shall be deemed to have assumed such subsequent
obligations and liabilities.

26.3

Severability.  If any provision of this Lease or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall remain in effect
and shall be enforceable to the full extent permitted by law.

26.4

Construction.  This Lease shall be governed by and construed in accordance with
the laws of the State of Delaware.

26.5

Integration.  The terms of this Lease (including, without limitation, the
Exhibits and Riders to this Lease) are intended by the parties as a final
expression of their agreement with respect to such terms as are included in this
Lease and may not be contradicted by evidence of any prior or contemporaneous
agreement, arrangement, understanding or negotiation (whether oral or written).
 The parties further intend that this Lease constitutes the complete and
exclusive statement of its terms, and no extrinsic evidence whatsoever may be





19




--------------------------------------------------------------------------------







introduced in any judicial proceeding involving this Lease.  Neither Landlord
nor Landlord's agents have made any representations or warranties with respect
to the Premises, the Building, the Property or this Lease except as expressly
set forth herein.  The language in all parts of this Lease shall in all cases be
construed as a whole and in accordance with its fair meaning and not construed
for or against any party by reason of such party having drafted such language.

26.6

Surrender.  Upon the expiration or sooner termination of the Term, Tenant will
quietly and peacefully surrender to Landlord the Premises in the condition in
which they are required to be kept as provided in this Lease, ordinary wear and
tear excepted.  Upon expiration or earlier termination of this Lease, Tenant
shall, immediately upon request of Landlord, execute, acknowledge and deliver to
Landlord a form of acknowledgement and waiver to Landlord evidencing its
relinquishment of any and all of its interest in the Premises, the Property and
this Lease.

26.7

Quiet Enjoyment.  Upon Tenant paying the Base Rent and Additional Rent and
performing all of Tenant's obligations under this Lease, Tenant may peacefully
and quietly enjoy the Premises during the Term as against all persons or
entities claiming by or through Landlord; subject, however, to the provisions of
this Lease and to any mortgages or deeds of trust or ground or underlying leases
referred to in Section 10.

26.8

Holding Over.  If Tenant shall hold over after the expiration of the Initial
Term, Tenant shall pay monthly Base Rent equal to one hundred fifty percent
(150%) of the Base Rent payable during the final full month of the lease year
(exclusive of abatements, if any), in which such termination occurs together
with an amount reasonably estimated by Landlord for the monthly Additional Rent
payable under this Lease, and shall otherwise be on the terms and conditions
herein specified so far as applicable (but expressly excluding all renewal or
extension rights).  No holding over by Tenant after the Initial Term shall
operate to extend the Initial Term or constitute an Option Term without the
express approval of Landlord as provided in Section 3.  In the event of any
holding over without Landlord's prior written consent, Tenant shall indemnify
Landlord against all claims for damages by any other tenant to whom Landlord may
have leased all or any part of the Premises commencing upon or after the
expiration of the Initial Term.  Any holding over with Landlord's written
consent shall be construed as a tenancy at sufferance or from month to month, at
Landlord's option.  Any holding over without Landlord's written consent shall
entitle Landlord to enforce all its rights and remedies provided by law or this
Lease.

26.9

Time of Essence.  Time is of the essence of each and every provision of this
Lease.

26.10

Broker's Commissions.  Each party represents and warrants to the other that it
has not entered into any agreement or incurred or created any obligation which
might require the other party to pay any broker's commission, finder's fee or
other commission or fee relating to the leasing of the Premises, other than the
Broker.  Each party shall indemnify, defend and hold harmless the other and the
other's constituent partners and their respective officers, directors,
shareholders, agents and employees from and against all claims for any such
commissions or fees made by anyone claiming by or through the indemnifying
party.  





20




--------------------------------------------------------------------------------







26.11

No Merger.  The voluntary or other surrender or termination of this Lease by
Tenant, or a mutual cancellation hereof shall not work a merger, but, at
Landlord's sole option, shall either terminate all existing subleases or
subtenancies or shall operate as an assignment to Landlord of all such subleases
or subtenancies.  

26.12

Survival.  All of Tenant's and Landlord's covenants and obligations contained in
this Lease, which by their nature might not be fully performed or capable of
performance before the expiration or earlier termination of this Lease, shall
survive such expiration or earlier termination.  No provision of this Lease
providing for termination in certain events shall be construed as a limitation
or restriction of Landlord's or Tenant's rights and remedies at law or in equity
available upon a breach by the other party of this Lease.  The survival of this
section shall expire 6 months after expiration of this Lease.

26.13

Amendments.  No amendments or modifications of this Lease or any agreements in
connection therewith shall be valid unless in writing duly executed by both
Landlord and Tenant.  No amendment to this Lease shall be binding on any
mortgagee or beneficiary of Landlord (or purchaser at any foreclosure sale)
unless such mortgagee or beneficiary shall have consented in writing to such
amendment.

26.14

WAIVER OF JURY TRIAL.  LANDLORD AND TENANT KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER
PARTY AGAINST THE OTHER IN ANY MATTER ARISING OUT OF THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES
OR ANY CLAIM OF INJURY OR DAMAGE.

26.15

Delivery for Examination.  DELIVERY OF THE LEASE TO TENANT SHALL NOT BIND
LANDLORD IN ANY MANNER, AND NO LEASE OR OBLIGATIONS OF LANDLORD SHALL ARISE
UNTIL THIS INSTRUMENT IS SIGNED BY BOTH LANDLORD AND TENANT AND DELIVERY IS MADE
TO EACH.  





21




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Landlord and Tenant have each caused their duly authorized
representatives to execute this Lease on their behalf as of the date first above
written.

SIGNED, SEALED & DELIVERED
IN THE PRESENCE OF:

 

LANDLORD:

 

 

Delaware Technology Park, Inc.

Attest:

 




[CORP. SEAL]

 

 

 

 

 

By:

/s/J. Michael Bowman

 

 

Name:  J. Michael Bowman
Title:    President




 

 

TENANT:

 

 

Lightwave Logic, Inc.

Attest:

 




[CORP. SEAL]

 

 

 

/s/Thomas E. Zelibor

 

By:

/s/James S. Marcelli

Chairman of the Board

 

Name:  James S. Marcelli
Title:    President & CEO











22




--------------------------------------------------------------------------------




EXHIBIT A







[DRAWING OF PROPERTY]
























